Citation Nr: 0521807	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2002 and March 2003 rating 
decisions of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the March 
2002 rating decision, the RO continued the 20 percent rating 
for chronic lumbosacral strain.  In the March 2003 rating 
decision, the RO denied entitlement to a total rating for 
compensation based upon individual unemployability due to 
service-connected disability.

In September 2003, the Board remanded the claim for 
entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review.

The issues of entitlement to an extraschedular evaluation for 
the service-connected chronic lumbosacral strain and 
entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for postoperative residuals of L5-S1 
disc herniation secondary to service-connected chronic 
lumbosacral strain was denied by the Board in a January 1990 
decision.

2.  An application to reopen the claim for service connection 
for postoperative residuals of L5-S1 disc herniation 
secondary to service-connected chronic lumbosacral strain was 
denied by the RO in a March 1996 rating decision.  The 
veteran was notified of this determination and of his appeal 
rights and did not appeal the decision.

3.  Chronic lumbosacral strain is manifested by no more than 
severe functional impairment.  


CONCLUSIONS OF LAW

1.  The January 1990 Board decision, which denied service 
connection for postoperative residuals of L5-S1 disc 
herniation secondary to service-connected chronic lumbosacral 
strain, and the March 1996 rating decision, which denied 
reopening the claim for service connection for postoperative 
residuals of L5-S1 disc herniation secondary to service-
connected chronic lumbosacral strain, are final.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2004).

2.  The criteria for a 40 percent evaluation for chronic 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (2002), 4.71a, Diagnostic 
Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
October 2001 and December 2003.  Since these letters fully 
provided notice of elements (1), (2) and (3), and (4), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In addition, the veteran has continued to assert 
that his symptoms are worse than what the current 20 percent 
evaluation contemplates.  This would indicate that he is 
aware that the evidence necessary to substantiate his claim 
would be evidence showing that his disability is worse.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment records 
and has provided the veteran with several examinations.  In 
an April 2003 letter, the RO listed four private physicians 
and one private facility and informed the veteran that in 
order for VA to obtain the records, he would need to provide 
VA with complete addresses for each physician and hospital.  
The veteran did not provide VA with any addresses for the 
listed physicians and hospital.  The Board finds that VA has 
fulfilled its part in assisting the veteran with obtaining 
evidence necessary to substantiate the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

Service connection for chronic lumbosacral strain was granted 
by means of a December 1974 rating decision and assigned a 
noncompensable evaluation.  In a June 1982 rating decision, 
the RO granted a 10 percent evaluation.  The record reflects 
that the veteran sustained a low back injury at work in 
October 1987.  In a March 1988 rating decision, the RO 
granted a 20 percent evaluation, and in an October 1996 
rating decision, the RO granted a 40 percent evaluation.  

In December 1997, a VA physician determined that the 
increased symptomatology in the veteran's low back was not 
related to the service-connected chronic lumbosacral strain 
but rather, to the October 1987 post service injury.  In 
February 1998, the RO proposed to reduce the veteran's 
evaluation from 40 percent to 20 percent, and in a May 1998 
rating decision, the RO reduced the evaluation to 20 percent.  
The veteran has remained at 20 percent since that time.  
Initially, the veteran submitted a notice of disagreement 
regarding the reduction from 40 to 20 percent.  A statement 
of the case was issued in March 1999, but the veteran did not 
perfect the appeal.

It must be noted that service connection for disc herniation 
was denied in a May 1988 rating decision.  The veteran 
appealed the denial.  In a January 1990 decision, the Board 
denied service connection for postoperative residuals of L5-
S1 disc herniation as being secondary to the chronic 
lumbosacral strain.  In a March 1996 rating decision, the RO 
denied reopening the claim for service connection for 
postoperative residuals of L5-S1 disc herniation as being 
secondary to the chronic lumbosacral strain.  The veteran did 
not appeal that determination.  

Currently, the veteran claims that he warrants an increased 
evaluation for the service-connected chronic lumbosacral 
strain and that he cannot work due to the service-connected 
disability.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports an evaluation of 
40 percent for chronic lumbosacral strain.  In considering 
the former criteria for limitation of motion of the lumbar 
spine and lumbosacral strain, the Board finds that the 
evidence supports a finding that the veteran has severe 
limitation of motion with muscle spasm associated with the 
chronic lumbosacral strain.  At the time of the November 2001 
VA examination, the veteran complained of severe pain, which 
would wake him up during the night.  He complained of 
difficulty using stairs because of pain.  He noted he was 
using a cane to assist with walking and that he wanted a 
wheelchair.  Physical examination revealed that the veteran 
was tender over the mid lumbar region down through the 
sacrum.  When he was standing, there was evidence of muscle 
spasm.  

A March 2002 VA treatment record shows that the veteran was 
seen for back pain.  The examiner stated there was tenderness 
upon palpating the spine.  The veteran was able to forward 
flex to 90 degrees, but pain began at 45 degrees.  An April 
2002 treatment record shows the veteran was seen for back 
pain again.  The examiner stated the veteran was tender over 
the lumbar paraspinous muscles on the right and left.  There 
was muscle spasm.  At the June 2002 Decision Review Officer 
hearing, the veteran testified that he had been given a back 
brace for his back and walked with a cane.  He stated he had 
injured his back after service in 1987 and had been unable to 
work since that time.  He testified that the Department of 
Labor had provided him with the back brace.  The veteran 
described being in pain all the time and having difficulty 
driving, sitting, and standing.  

At the time of the June 2003 VA examination, the veteran 
rated his pain at 6 on a scale from one to 10, with 10 being 
the worst.  He noted that he had been told to stop using the 
back brace, which he followed, although he stated he would 
use it when driving on trips.  The examiner noted that the 
veteran was uncomfortable during the examination and would 
change positions.  He stated the veteran was slow in getting 
up, standing up from a seated position, and laying down from 
a sitting position.  There was tenderness to palpation of the 
lumbar spine and over the lumbar paraspinous muscles 
bilaterally.  There was a mild muscle spasm detected.  
Straight leg raising was positive at 25 degrees on the left 
and at 45  degrees on the right.  The examiner stated that 
the veteran's chronic back condition had progressed over the 
years and that it made the veteran unemployable for both 
physical and sedentary employment.  

In considering the criteria in effect prior to September 
2003, the Board finds that the evidence of record dated prior 
to September 2003, which is partially described above, 
establishes that the veteran's chronic lumbosacral strain 
warrants a 40 percent evaluation.  The Board is aware that 
there is a lack of evidence from medical professionals 
regarding the veteran's range of motion of the lumbar spine; 
however, that is not the veteran's fault, and he should not 
be penalized for the failure to report the veteran's range of 
motion.  The veteran clearly has a lot of pain, which the 
Board finds is not adequately compensated in the 20 percent 
evaluation.  While service connection for residuals of disc 
herniation has been denied, none of the examiners distinguish 
between the pain associated with the service-connected 
chronic lumbosacral strain and that associated with the non-
service-connected residuals of a herniated disc.  Resolving 
all reasonable doubt in favor of the veteran, a 40 percent 
evaluation is granted for chronic lumbosacral strain.  The 
Board must point out that a 40 percent evaluation is the 
maximum evaluation the veteran can receive for the lumbar 
spine based upon his symptoms.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).  

As noted above, service connection for residuals of a 
herniated disc was denied by the Board in 1990.  The veteran 
attempted to reopen the claim, and it was denied in 1996.  
The 1990 Board decision and the 1996 RO rating decision are 
final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 20.1100, 20.1103.  Thus, the Board will not apply the 
criteria under Diagnostic Code 5293, which addresses 
intervertebral disc syndrome, in evaluating the veteran's 
disability, as that Diagnostic Code would not apply to the 
veteran's claim for increase for chronic lumbosacral strain.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Considering the veteran's disability under the amended 
criteria, the Board finds that the evidence also supports a 
40 percent evaluation.  At the time of the January 2004 VA 
examination, the examiner stated the veteran was able to flex 
to 30 degrees, extend to 10 degrees, laterally bend to 
20 degrees, and rotate to 30 degrees.  At the time of the 
December 2004 VA examination, the veteran was able to flex to 
80 degrees.  Extension was essentially 0 degrees and lateral 
flexion was about 20 degrees in each direction.  The examiner 
noted the veteran was limited by pain.  Repetitive  flexion 
and extension increased pain with repeated range of motion, 
although he stated the veteran did not have increased 
fatigability or incoordination with each repetitive motion.  
The veteran's flexion to 30 degrees at the time of the 
January 2004 VA examination would indicate that the veteran's 
limitation of motion fell under the 40 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The veteran's 
flexion at the time of the December 2004 VA examination would 
indicate that his limitation of flexion would fall under the 
10 percent evaluation.  Id.  The Board has thoroughly 
reviewed the evidence of record and is left with the 
impression that the veteran's chronic lumbosacral strain is 
severely disabling.  Additionally, it is resolving any 
reasonable doubt from the findings made in the January 2004 
and December 2004 examination reports in favor of the 
veteran.  See id.  Accordingly, a 40 percent evaluation is 
warranted under the amended criteria as well.  Id.  In order 
for the veteran to be entitled to an evaluation in excess of 
40 percent, he would need to have unfavorable ankylosis of 
the spine, which has not been shown.  See id.  Accordingly, 
an evaluation in excess of 40 percent for the service-
connected residuals of lumbosacral strain with degenerative 
changes is not possible.

On this basis, the Board notes that it has specifically 
considered the guidance of DeLuca, 8 Vet. App. 202; however, 
the analysis in DeLuca does not assist the veteran in this 
case, as he is receiving the maximum disability evaluation 
for limitation of motion of the lumbar spine.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board has already 
noted why the veteran's disability is not being considered 
under the Diagnostic Code that addresses intervertebral disc 
syndrome.  

In the September 2003 remand by the Board, it requested that 
the examiner distinguish, if possible, which symptoms are 
attributable to the lumbosacral strain and those attributable 
to the non-service-connected degenerative disc disease.  The 
examiner stated that he could not distinguish with 
"definitive certainty" from the symptoms associated with 
each disability; however, he noted that the veteran's leg 
pain would "definitely be" attributed to the herniated 
disc.  The veteran's representative has argued that the 
examiner did not address the specific question asked by the 
Board.  In the September 2003 remand, the Board had asked the 
examiner to offer an opinion whether "it is as likely as 
not" that pain associated with the service-connected low 
back strain could significantly limit functional ability of 
the lumbosacral spine during flare-ups.  The examiner stated 
that he could not distinguish between the pain in the lumbar 
spine associated with the chronic lumbosacral strain and that 
associated with herniated disc.  He could, however, 
distinguish the pain the veteran felt in his legs, which he 
stated was attributed to the herniated disc, as opposed to 
the service-connected chronic lumbosacral strain.  This 
further supports the Board's decision to not consider the 
veteran's service-connected under the Diagnostic Codes that 
address intervertebral disc syndrome.  

The veteran is competent to report the severity of his 
symptoms.  To the extent that he has asserted he warranted a 
higher evaluation, the Board agrees and has resolved all 
reasonable doubt in favor of the veteran and granted him a 
40 percent evaluation.  To the extent that he implies he 
warrants an evaluation in excess of 40 percent, the medical 
findings that relate to the veteran's service-connected 
chronic lumbosacral strain do not support his assertion.  The 
Board accords more probative value to the objective clinical 
findings made by medical professionals than to the veteran's 
statements as to his symptomatology in connection with a 
claim for increased benefits.  Accordingly, the Board finds 
that the evidence supports the grant of a 40 percent 
evaluation, but that an evaluation in excess of 40 percent is 
not available.  There is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.


ORDER

A 40 percent evaluation for chronic lumbosacral strain is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

In a June 2003 VA examination report, the examiner stated the 
following, in part:

It is felt that this veteran's chronic 
back condition progressive over the years 
beginning in the service makes him 
unemployable for both physical and 
sedentary employment.  His back pain is 
increased by lifting, pushing, pulling, 
walking, and prolonged sitting especially 
if the chair is hard.  He spends a good 
portion of his day at bedrest once he 
finishes his regular night's rest/sleep.  
It is not felt that he is employable for 
either physical or sedentary tasks.

The RO has denied the veteran's claim for both an increased 
evaluation for the service-connected chronic lumbosacral 
strain and for entitlement to a total rating for compensation 
based upon individual unemployability.  It has not addressed 
the issue of an extra-schedular evaluation for the service-
connected chronic lumbosacral strain.

Under 38 C.F.R. § 4.16(b), it states the following, in part:

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section. . . . 

In this case, there is evidence that the veteran cannot work 
due to his back disorder.  This examiner does not distinguish 
between the veteran's service-connected chronic lumbosacral 
strain and the non-service-connected residuals of a herniated 
disc.  Further, there is no evidence to contradict the 
opinion that the veteran cannot work due to the low back 
disorder.  Accordingly, the Board finds that referral of the 
veteran's claim to the Director of Compensation and Pension 
Service is warranted.  See id.  The Board notes it cannot 
assign an extra-schedular evaluation in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Refer the veteran's case in 
compliance with the provisions of 
38 C.F.R. § 4.16(b).

2.  The AMC is free to obtain any 
evidence it deems necessary to assist it 
in its determination regarding whether 
the veteran is entitled to an extra-
schedular evaluation and/or individual 
unemployability.

3.  If the claims remain denied, the 
veteran and his representative, if any, 
should be furnished with a supplemental 
statement of the case addressing both 
entitlement to an extra-schedular 
evaluation for chronic lumbosacral strain 
and entitlement to a total rating for 
compensation based upon individual 
unemployability.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


